EXHIBIT 99.1 NISSAN MASTER OWNER TRUST RECEIVABLES - 2007-A SERIES Monthly Servicer's Statement for the month endedOctober 31, 2007 Period Collection Accrual Distribution Series Allocation Percentage at Month-End 55.56% From 01-Oct-07 15-Oct-07 15-Nov-07 Floating Allocation Percentage at Month-End 69.99% To 30-Oct-07 15-Nov-07 Days Description of Collateral Expected Final Accumulation Early Redemption On the Distribution Date, the Series 2007-A balances were: Payment Date Period Period 5/17/2010 11/1/2009 No Notes $1,000,000,000.00 Principal Amount of Debt $1,000,000,000.00 Required Overcollateralization 133,144,476.00 Incremental Overcollateralization Amount 0.00 Series Nominal Liquidation Amount $1,133,144,476.00 Required Participation Amount 1,198,144,476.00 Accumulation Account Excess Receivables 510,662,515.70 Beginning $0.00 Total Collateral $1,708,806,991.70 Additions $0.00 Ending Balance $0.00 Collateral as Percent of Notes 170.88% NMOTR Trust Pool Activity During the past Collection Period, the following activity occurred: Distributions to Investors NMOTR Days 31 Total Pool LIBOR 5.091250% Beginning Gross Principal Pool Balance $3,237,891,392.73 Applicable Margin 0.000000% Total Principal Collections (1,632,036,772.71) 5.091250% Investment in New Receivables 1,798,266,493.19 Receivables Added for Additional Accounts - Actual Per $1000 Repurchases - Interest $4,384,131.94 $4.61 Principal Default Amounts - Principal $0.00 $0.00 Principal Reallocation - Unused Fee $0.00 $0.00 New Series Issued During Collection Period $4.61 Less Net CMA Offset (323,605,605.91) Less Servicing Adjustment (4,662,922.10) Total Due Investors $4,384,131.94 5.091250% Ending Balance $3,075,852,585.20 Servicing Fee 944,287.06 Excess Cash Flow $1,610,053.68 SAP for Next Period 55.56% Average Receivable Balance $2,975,988,156.52 Monthly Payment Rate 54.84% Reserve Account Interest Collections Required Balance $7,500,000.00 During the past collection period, the following activity occurred: Current Balance 7,500,000.00 Deficit/(Excess) $0.00 NMOTR Total Pool Total Interest Collections $17,843,765.96 Principal Reallocations 0.00 Recoveries on Receivables Written Off 0.00 Total Available $17,843,765.96 Page 5 of 7
